Case 8:19-cr-00061-JVS Document 490-1 Filed 06/09/21 Page 1 of 3 Page ID #:8422




                       EXHIBIT 5
        Case 8:19-cr-00061-JVS Document 490-1 Filed 06/09/21 Page 2 of 3 Page ID #:8423


Sagel, Brett (USACAC)

From:                Ted Donohue <                         >
Sent:                Monday, April 5, 2021 1:12 PM
To:                  Sagel, Brett (USACAC); Remoun.Karlous                 ; Wyman, Alex (USACAC);
                     john@
Subject:             FW: Avenatti -- Judy Regnier


This is the response I received.

Francis T. Donohue III, Ph.D.
Voss, Cook & Thel LLP
2301 Dupont Drive, Suite 500
Irvine, CA 92612-7504
Telephone
Direct Phone:



From: Dean Steward
Sent: Tuesday, March 30, 2021 12:08 PM
To: Ted Donohue
Subject: Re: Avenatti ‐‐ Judy Regnier


thank you for your response. I have my answer and will cease
contact.

Dean Steward
On Tue, Mar 30, 2021 at 11:19 AM Ted Donohue <TDonohue@vctlaw.com> wrote:

   Mr. Steward

   I represent Judy Regnier in two civil actions in which she is named a defendant along with Mr. Avenatti.

   They are the Johnson matter and the Barela matter.

   I have instructed her to not respond to your communications.

   She is represented by counsel. Please stop attempting to contact her.



   Thank you.




                                                            1
                                     Case 8:19-cr-00061-JVS Document 490-1 Filed 06/09/21 Page 3 of 3 Page ID #:8424

     Ted




     Francis T. Donohue III, Ph.D.
     Voss, Cook & Thel LLP
     2301 Dupont Drive, Suite 500

     Irvine, CA 92612-7504
     Telephone
     Direct Phon




‐‐



      To help protect y ou r priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.




                                                                                                                            949‐481‐4900 www.deansteward.com




                                                                                                                                                               2
